Citation Nr: 1034499	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-30 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 23, 2005 
for grant of special monthly compensation (SMC) at the rate 
provided by 38 U.S.C.A. § 1114(r)(1).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

The Veteran did not have loss of use of his right upper extremity 
or right lower extremity prior to September 23, 2005.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
September 23, 2005 for special monthly compensation at the rate 
specified at 38 U.S.C.A. § 1114(r)(1) have not been met.  
38 U.S.C.A. § 1114 (West 2002 & Supp. 2009); 38 C.F.R. § 3.350 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision on appeal the RO awarded the Veteran SMC at the 
monetary rate specified at 38 U.S.C.A. § 1114(r)(1) based on his 
need for the regular aid and attendance as the result of service 
connected disability.  The RO assigned September 23, 2005 as the 
effective date of that award.  This date was based on the RO's 
determination that September 23, 2005 was the date that the RO 
received his claim for SMC based on the need for the regular aid 
and attendance as the result of service connected disability.  

Some background is necessary to understand the decision rendered 
by the Board in the instant document:  Service connection was 
initially granted in a December 1969 rating decision for multiple 
disabilities sustained in an automobile accident during service.  
The disabilities included neurological disability due to damage 
of the Veteran's cervical vertebrae.  In an October 1970 rating 
decision, VA awarded the Veteran SMC at the rate specified in 
subsection (l) of 38 U.S.C. 314, the former designation of 
38 U.S.C.A. § 1114.  This was based on loss of use of the 
Veteran's left hand and left foot due to service connected 
disabilities.  

In November 2003, the Veteran filed a claim for a higher SMC rate 
based on the need for the regular aid and attendance due to his 
service connected disabilities.  The Board finds that this was 
clearly a claim for increased disability compensation.  The RO 
denied that claim in a March 2004 rating decision.  No document 
filed by the Veteran within one year of that decision expressed 
disagreement with that decision and an intent to appeal that 
decision to the Board.  

In August 2004, the Veteran again filed a claim for a higher SMC 
rate based on the need for the regular aid and attendance due to 
his service connected disabilities.  The RO denied that claim in 
a June 2005 rating decision.  The Veteran submitted additional 
evidence pertinent to his claim following that decision and the 
RO issued another decision in September 2005 denying his claim.  
The Veteran did not file any document expressing disagreement 
with either of those decisions or express an intent to appeal 
either decision to the Board.  

In September 23, 2005 the Veteran submitted a document in which 
he reported that he had undergone surgical treatment of his 
cervical spine.  He stated in that document that a physician had 
informed him that the Veteran needed the presence of his spouse 
for his safety.  The RO treated this document as a new claim for 
a higher rate of SMC based on the need for the regular aid and 
attendance of another person due to service connected 
disabilities.  

Of note is that this document provided VA with information 
regarding further treatment of his service-connected 
disabilities.  He underwent a VA examination in October 2005 and 
again in May 2006.  The evidence obtained from the May 2006 
examination, as explained in a December 2006 addendum from the 
examiner, was the basis for the RO's award of SMC at a rate 
higher than that specified at 38 U.S.C.A. § 1114(l).  Hence, at 
minimum, the May 2006 VA examination was new and material 
evidence received within one year of the June 2005 rating 
decision.  

Because the evidence received within the appeal period of the 
June 2005 decision was new and material evidence that evidence 
related to the Veteran's claim that gave rise to the June 2005 
decision.  The date of claim in this case is therefore not 
September 23, 2005 but rather August 6, 2004.  This earlier date 
of claim, however, does not result in an earlier effective date 
for the award of benefits under 38 U.S.C.A. § 1114(r)(1) based on 
the need of regular aid and attendance as the result of service-
connected disability because it was not factually ascertainable 
that the Veteran met the criteria for the award prior to 
September 23, 2005.  Those criteria, and how effective dates are 
assigned, are explained in the paragraphs and pages which follow.  

The effective date of award of VA disability benefits is governed 
by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of an 
award based on a claim for increase of compensation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 5110(b).  
38 C.F.R. § 3.304(o)

The monetary rates of SMC addressed by regulation are those 
provided for under 38 U.S.C.A. § 1114.  Two subsections of 
38 U.S.C.A. § 1114, (l) and (r), provide for SMC based on the 
need of regular aid and attendance as the result of service-
connected disability.  The rates provided for at subsection (r) 
are higher than the rate specified at subsection (l).  
38 U.S.C.A. § 1114.  

The rate specified at 38 U.S.C.A. § 1114(l) is payable if, as the 
result of service connected disability, a veteran has suffered 
the anatomical loss or loss of use of both feet or of one hand 
and one foot, or is permanently bedridden or with such 
significant disabilities to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The Veteran was awarded SMC under 38 U.S.C.A. § 1114(l) effective 
in January 1970 based on his loss of use of one hand and one 
foot.  The criterion of loss of use of one hand and one foot and 
the criterion of the need for aid and attendance are alternative.  
Once an award is based on either of these criteria, meeting the 
other does not change the award.  In order to receive a higher 
rate of SMC, where such rate depends in part on the need of 
regular aid and attendance, the criteria specified at 38 U.S.C.A. 
§ 1114(r) must be met.  

The rate specified at 38 U.S.C.A. § 1114(r)(1) is payable if a 
veteran is otherwise entitled to compensation at the maximum rate 
under 38 U.S.C.A. § 1114(o) or (p), and is in need of regular aid 
and attendance; the regular level aid and attendance allowance is 
payable whether or not the need for regular aid and attendance 
was a partial basis for entitlement to the maximum rate under 38 
U.S.C.A. § 1114 (o) or (p), or was based on an independent 
factual determination.  38 U.S.C.A. § 1114(r)(1); by 38 C.F.R. § 
3.350(h).  

Determining if and when these criteria are met requires 
understanding what is required for entitlement to the maximum 
rate at 38 U.S.C.A. § 1114(o) or (p).  

Under subsection (p), if, as the result of service connected 
disability, a veteran has suffered the anatomical loss or loss of 
use of, or a combination of anatomical loss and loss of use, of 
three extremities, he or she is entitled to the next higher rate 
without regard to whether that rate is a statutory or 
intermediate rate.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 
3.350(f)(5).

A veteran is entitled to SMC at the rate provided by 38 U.S.C.A. 
§ 1114(o); if, as the result of service connected disability, a 
veteran has suffered disability under conditions which would 
entitle such veteran to two or more of the rates provided in one 
or more subsections (l) through (n), no condition being 
considered twice in the determination, or if the veteran has 
suffered the anatomical loss of both arms so near the shoulder as 
to prevent the use of prosthetic appliances.  38 U.S.C.A. § 
1114(o).  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  

In order to determine if and when the criteria set out in 
subsection (o)  are met, one must first look at what is required 
to satisfy the criteria of subsection (l), (m), and (n).  The 
criteria for subsection (l) has already been listed in the 
instant document.  The next two paragraphs set out the criteria 
under subsections (m) and (n) of 38 U.S.C.A. § 1114.  

A veteran is entitled to SMC at the rate provided for by 38 
U.S.C.A. § 1114(m) if, as the result of service connected 
disability, the veteran has suffered the anatomical loss or loss 
of use of both hands, or of both legs at a level, or with 
complications, preventing natural knee action with prosthesis in 
place, or of one arm and one leg at levels, or with 
complications, preventing natural elbow and knee action with 
prosthesis in place, he or she is entitled to SMC at the rate 
specified at 38 U.S.C.A.  § 1114(m). 38 U.S.C.A. § 1114(m); 38 
C.F.R. § 3.350(c).

A veteran is entitled to SMC at the rate provided for by 38 
U.S.C.A. § 1114(n) if, the veteran, as the result of service-
connected disability, has suffered the anatomical loss or loss of 
use of both arms at levels, or with complications, preventing 
natural elbow action with prostheses in place, has suffered the 
anatomical loss of both legs so near the hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical loss 
of one arm and one leg so near the shoulder and hip as to prevent 
the use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  38 U.S.C.A. § 1114(n); 38 C.F.R.  
§ 3.350(d).

Simply stated, evidence prior to the May 2006 examination did not 
provide a factual basis for determining that the Veteran had loss 
of (or loss of use of) both arms, or of both legs, or of one arm 
and one leg at levels or with complications preventing natural 
elbow and knee action or to so near the shoulder or hip to 
prevent the use of prosthetic devices, or had loss of use of 
three extremities.  There is no evidence that the Veteran has 
suffered loss of both eyes or has suffered blindness without 
light perception in both eyes.  

February 2005 treatment records from Standford Hospital and 
Clinics include the attending physician's report that the Veteran 
had been the victim of a motor vehicle collision while in 
military service and was initially quadriplegic but, with 
rehabilitation, had afterward regained his strength and become 
ambulatory.  The Veteran sought treatment in February 2005 
reporting a worsening of symptoms with loss of bowel and bladder 
control, increasing neck and chest pain, increasing loss of 
balance, and increasing difficulty with his left side.  The 
Veteran was able to ambulate with a shuffled appearance, although 
he demonstrated a spastic gait.  

Motor strength of the right lower extremity was 5 out of 5 for 
the iliopsoas, hamstring, quadriceps, plantar flexor, 
dorsiflexor, and extensor hallucis longus muscles.  Motor 
strength of the left lower extremity was 4 (minus) out of 5 for 
the iliopsoas muscle, 4 out of 5 for the hamstring and quadriceps 
muscles, and 0 out of 5 for the plantar flexor, dorsiflexor, and 
extensor hallucis longus muscles.  

In other words, right side lower extremity muscle strength was 
completely normal, and, on the left side, only those muscles that 
affected foot or toe movement had significant loss of strength.  
This is evidence against a finding that the Veteran had loss of 
use of the right lower extremity or loss of use of the left lower 
extremity to the extent of preventing natural knee action, 
providing evidence against the Veteran's claim.  

Motor strength of the right upper extremity was 5 out of 5 for 
the deltoid, triceps, biceps, wrist extensor, finger extensor, 
and intrinsic muscles.  Motor strength of the left upper 
extremity was 4 out of 5 for the deltoid, triceps, and biceps; 2 
out of 5 for the wrist extensor muscle, and 1 out of 5 for the 
finger extensors and intrinsics.  In other words, right side 
upper extremity strength was normal and left side upper extremity 
strength was significantly lost only as to those muscles involved 
in wrist and hand movement.  

This is also evidence against a finding that he had loss of use 
of his right hand, or loss of use of his right arm, or loss of 
use of his left upper extremity to the extent of preventing 
natural elbow action., or loss of use of either lower extremity 
to the extent of preventing natural knee action.  

Surgical treatment of the Veteran's cervical spine to relieve his 
symptoms took place during on March 2, 2005 through this same 
health care provider.  

A letter dated March 22, 2005 from a VA physician includes that 
the Veteran had minimal movement of the left lower extremity and 
spasticity and minimal active range of motion of his left upper 
extremity.  This physician also referred to the Veteran's spinal 
cord injury resulting in cervicalgia, coronary artery disease, 
hypertension, osteoarthritis, and left side hemiparesis, and that 
he had undergone a recent right rotator cuff repair.  

That the letter specifically notes the Veteran's left upper and 
lower extremity deficits, but notes only that he had had a 
rotator cuff repair on the right, is evidence that, as of March 
22, 2005, the Veteran had not suffered the loss of use of his 
right lower or upper extremity.  This letter also does not 
provide a factual basis for a finding that the Veteran had loss 
of use of any extremity such as to prevent natural knee action or 
elbow action, providing more evidence against the claim that an 
earlier effective date is warranted.   

An August 4, 2005 note from the Veteran's attending physician at 
Stanford Hospital and Clinics documents that the Veteran had 
significant improvement over the past few weeks.  On examination, 
he had 5 out of 5 strength of his deltoids bilaterally, 5 out of 
5 strength of his right triceps and biceps, three out of 5 
strength of his right iliopsoas, 4 (minus) out of 5 strength of 
his right quadriceps, and 4 (minus) out of 5 strength of his 
gastrocnemius bilaterally.  The examiner stated that there was 
clonus of the bilateral lower extremities as well.  

Again, this evidence, from the Veteran's own doctor, does not 
provide a factual basis for finding that the Veteran had loss of 
use of either right extremity or loss of use of any extremity 
such as to prevent natural knee action or elbow action with a 
prosthesis in place.  There is no evidence for the time period 
between August 4, 2005 and September 23, 2005 upon which to 
factually ascertain that the Veteran met the criteria under 
subsection (n), (m), (o), or (p) of 38 U.S.C.A. § 1114.  

As stated above, the Veteran underwent VA examination in May 
2006.  The examiner noted that the Veteran was essentially 
wheelchair bound due to his cervical spine injury and left side 
weakness.  The Veteran reported a burning sensation in his arms 
and legs with spasticity in the arms and legs.  He denied having 
feeling in his hands and reported that he suffered numbness and a 
burning sensation in his hands.  He reported that he had suffered 
from charley horses and cramps in his legs.  

Physical examination of his right shoulder revealed that he was 
unable to face the wall and push without pain.  Range of motion 
was forward flexion to 90 degrees, hyperextension to 25 degrees, 
abduction to 90 degrees, adduction to zero degrees, internal 
rotation to 40 degrees, and adduction to zero degrees, all with 
pain.  He had diminished sensation on the right.  

In December 2006, the examiner provided an addendum in which she 
stated that the Veteran had minimal functioning in all four 
extremities, which she described as functioning less than if he 
had a prosthesis.  She also stated that the Veteran had 
experienced a progressive overall decrease in function, balance, 
strength, and control of bodily functions since the March 2005 
surgery.  

From these reports it is factually ascertainable only that the 
Veteran had loss of use of his right extremities as of May 2006.  
Neither these reports, nor any other evidence of record, show 
that he had service connected disabilities that met the criteria 
for an award of SMC under subsections (m), (n), (o), or (p) of 
38 U.S.C.A. § 1114(l) prior to September 23, 2005.  The August 
2005 treatment note from Stanford Hospital and Clinics tends to 
show that the criteria of those subsections were not satisfied at 
that time, providing highly probative evidence against this 
claim.  

Based on the evaluation of all evidence of record, the 
preponderance of that evidence is against a finding that the 
Veteran met the criteria for SMC under any subsection (m), (n), 
(o), or (p) of 38 U.S.C.A. § 1114 prior to September 23, 2005.  
Therefore the criteria for a rating under 38 U.S.C.A. § (r)(1) 
were not met prior to September 23, 2005.  Hence, his appeal must 
be denied.  The evidence in this case is not evenly balanced so 
the benefit-of-the-doubt rule is not for application.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Veteran has not appealed only the effective date of the 
award of compensation under 38  U.S.C.A. § 1114(r)(1) the only 
notice that matters in this case is that regarding how VA assigns 
effective dates.  Of record is a letter dated March 20, 2006 in 
which the RO informed the Veteran that an effective date for a 
grant of benefits generally depends on when the evidence shows 
the level of disability that supports a certain rating.  The 
letter also provided the Veteran with notice as to the type of 
evidence that is probative as to assignment of an effective date.  

Although this letter was not provided prior to the initial 
adjudication of his claim, which in this case took place prior to 
the December 2006 decision on appeal, the RO readjudicated the 
claim by issuance of a statement of the case in September 2007.  

What is important as to the notice in this case is that since the 
RO sent the letter to the Veteran informing him as to the 
evidence probative of assignment of an effective date, the 
Veteran has had a sufficient opportunity to meaningfully 
participate in the processing of this matter.  Following the 
notice, he participated in the matter in that he provided 
argument in his September 2007 substantive appeal.  For these 
reasons the Board finds that the Veteran has not been prejudiced 
by the timing of notice in this case.  See Shinseki v. Sanders 
129 S.Ct. 1696 (2009) (explaining application of the rule of 
prejudicial error in the context of claims for VA benefits).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Of record are VA and private treatment records.  In May 
2006 VA afforded the Veteran an adequate examination.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


